DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-35 and 37-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2011/0003463) in view of Nijhawan et al (US 2007/0254100).
Shenai-Khatkhate et al teaches a method for producing an indium-containing layer by metal-organic vapor phase deposition in a reaction chamber ([0030]-[0035]), essentially consisting of: providing a substrate to be coated in the reaction chamber ([0031]); providing a solution of an indium-containing precursor compound of the formula InR3, wherein the radicals R, independently of one another, are selected from alkyl radicals with 1 to 6 C atoms ([0022] teaches trimethylindium (TMI) or triethylindium TEI)), in an aromatic solvent wherein the solvent has at least one hydrocarbon with 1 to 8 carbon atoms; and wherein the solvent has a higher vapor pressure than indium-
Shenai-Khatkhate et al teaches a direct liquid injection process. Shenai-Khatkhate et al does not explicitly teach converting the solution into the vapor phase in a direct evaporator forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas, and introducing the gas comprising the indium-containing precursor compound and the carrier gas in a mixture into the reaction chamber; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound.
In a method of direct liquid injection for III-V MOCVD deposition, Nijhawan et al teaches converting the solution into the vapor phase in a direct evaporator 316 forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas 320, and introducing the gas comprising the indium-containing precursor compound 304 and the carrier gas in a mixture into the reaction chamber 324; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound (Figs 3-4; [0030]-[0048]).

Referring to claim 32 and 39, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a plurality of suitable precursors and solvents, which are similar to the compounds taught by applicant. The combination of Shenai-Khatkhate et al and Nijhawan et al  also teaches the selection of suitable solvents based on vapor pressure and thermal stability (‘463 [0030]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach the difference in boiling points are between 10 and 100°C. Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by determine suitable combination of solvents and precursors through routine experimentation which have minimal differences in boiling points. And It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by optimizing the temperature and pressure of the vaporizer based on the properties of precursor and solvent selected to operate at the claimed temperature and pressure of claim 39.
Referring to claims 33, 38, and 43, the combination of Shenai-Khatkhate et al and Nijhawan et al does not teach the claimed concentrations. Changes in concentration are prima facie obvious (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-
Referring to claim 34-35,and  37-38, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches MOCVD using TMI and at least toluene or xylene, as discussed above. (Shenai-Khatkhate [0030]).
Referring to claim 40-42, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a mixing chamber and mixing with carrier gas, a liquid flow rate regulator and gas flow rate regulator (Nijhawan et al Figs 3-4, [0030]-[0048]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach valves. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by providing valves to control the flow of gases and reactants to the vaporizer and reaction chamber. The combination of Shenai-Khatkhate et al and Nijhawan et al teaches flowing precursors including nitrogen precursors in addition to the TMI precursor ([Nijhawam [0030]-[0033]).
Referring to claim 43-45, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches toluene (See Shenai-Khatkhate [0030]). Toluene has a boiling point of approximately 110°C.







Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 08/16/2021 is insufficient to overcome the rejection of claims 31-35 and 37-45 based upon 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2011/0003463) in view of Nijhawan et al (US 2007/0254100) as set forth in the last Office action because:  
the affidavit is not commensurate in scope with the claimed invention and the affidavit does not show an unexpected result. First, the affidavit uses TMGa, PH3, Liquid In or Liquid In and TMIn in examples 1-3. However, claim 31 explicitly claims a method “consisting essentially of” an indium precursor of InR3 in an aromatic solvent. The use of Liquid In is outside of the scope of the claimed invention. Second, the claim is directed to the use indium precursor of InR3 in a solvent and examples 1 and 3 do not use an aromatic solvent; therefore are not commensurate in scope with the claimed invention. Example 2 does use toluene, however grows AlGaAs which does not even include indium or TMI; therefore is not commensurate in scope with the claimed invention. Third, the declaration is not commensurate in scope with the claimed invention because the invention broadly claims an aromatic solvent wherein the solvent has at least one hydrocarbon with 1 to 8 carbon atoms; and wherein the solvent has a higher vapor pressure than indium- containing precursor compound, and the declaration only provides a single example using toluene and that example does not even use indium 
The declaration also lacks a showing of unexpected results. First, Example 2, paragraph 14 of the declaration shows that presence of toluene as a solvent does not lead to the integration of higher quantities of carbon or oxygen compared with conventionally deposited. In other words, there is no improvement or unexpected result since it produced a similar product to the conventional process. Second there is no showing of an expected result using the toluene in comparison with the closest prior art. Applicant’s own disclosure shows that the use of aromatic solvents, such as toluene, does not provide an unexpected result compared to other solvents, such as pentane or hexane (See paragraph [0022]-[0023] of the published application).


Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Shenai-Khatkhate and Nijhawan are different from each other is noted but not found persuasive. First, this argument is not persuasive because applicant makes a mere statement without identifying how the prior art references are different from each other. Second, Shenai-Khatkhate teaches deposition using MOCVD and source compounds can be combined with an organic solvent for use 
As discussed above, the declaration is unpersuasive and fails to rebut the prima facie case of obviousness.
Applicant’s argument that list of suitable solvents does not include applicant’s specific selection is noted but not found persuasive. Paragraph [0030] of Shenai-Khatkhate states:
In a further embodiment, any of the present source compounds may be 
combined with an organic solvent for use in a direct liquid injection process.  
Any organic solvent which both dissolves the particular source compound and is 
suitably inert to the particular source compound, as well as matches the vapor 
pressure, thermal stability, and polarity of the particular source compound, 
can be employed.  Exemplary organic solvents include, without limitation, 
aliphatic hydrocarbons, aromatic hydrocarbons, linear alkyl benzenes, 
halogenated hydrocarbons, silyated hydrocarbons, alcohols, ethers, glymes, 
glycols, aldehydes, ketones, carboxylic acids, sulfonic acids, phenols, esters, 
amines, alkylnitrile, thioethers, thioamines, cyanates, isocyanates, 
thiocyanates, silicone oils, nitroalkyl, alkylnitrate, and mixtures thereof.  
Suitable solvents include tetrahydrofuran, diglyme, n-butyl acetate, octane, 
2-methoxyethyl acetate, ethyl lactate, 1,4-dioxane, vinyltrimethylsilane, 
pyridine, mesitylene, toluene, and xylene.  Mixtures of organic solvents may be 
used.  When used in direct liquid injection processes, the concentration of the 
source compound is typically in the range of 0.01 to 1.5M, and more typically 
0.01 to 0.15M.  The source compound/organic solvent compositions may be in the form of solutions, slurries or dispersions.  Compositions including the present 
source compound and an organic solvent are suitable for use in vapor deposition 
processes employing direct liquid injection.  Suitable direct liquid injection 
processes are those described in U.S.  Patent Application No. 2006/0110930 
(Senzaki). Emphasis added


Applicant’s argument that neither Shenai-Khatkhate nor Nijhawan teaches a very specific solvent selection is noted but not found persuasive. Applicant alleges that Shenai-Khatkhate that none of the exemplary solvents are indicated as being preferred in any way, and does not teach applicant’s specific selection. This statement by applicant is inaccurate. Shenai-Khatkhate clearly teaches in Paragraph [0030] that suitable solvent include octane, toluene, and xylene, which are three of the solvents claimed by applicant in claim 37. Therefore, the examiner maintains that Shenai-Khatkhate teaches suitable solvents with sufficient specificity to enable one of ordinary skill in the art at the time of filing to select one of the disclosed suitable solvent taught Shenai-Khatkhate as the solvent used in direct liquid injection because selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). Applicant has not rebutted the prima facie case of obviousness; therefore the rejection is maintained. There is no evidence to support applicant allegations that the claimed solvents produce unexpected results over the entire scope of the claimed solvents. It is also noted that the use of toluene and hexane as a solvent for direct liquid injection is also well known in the art, as evidenced Shenai-Khatkhate, as discussed above, and also by Lei et al (US 2010/0143607) in paragraph [0043] and Lei et al (US 2010/0143607) in paragraph [0031]. Therefore, the examiner maintains that the selection of hexane or toluene would have been obvious to one of ordinary skill in the art at the time of filing as both solvents are known in the art to be used for direct liquid injection. The examiner has established a prima facie case of obviousness and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei et al (US 2010/0143607) taches direction liquid injection using 75 weight % solution using octane ([0043]).
Lei et al (US 2010/0143607) teaches precursors in an appropriate solvent, such as toluene or other hydrocarbon and delivered via direct liquid injection and precursors can be dissolved in an appropriate solvent such as hexanes, toluene etc. ([0031]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714